Citation Nr: 9917671	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals, right meniscectomy, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
August 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was remanded to the RO 
in September 1997.


REMAND

Although a VA examination was conducted pursuant to the 
September 1997 remand, there is nothing in the claims file to 
document any action regarding the veteran's request for a 
Board hearing.  Specifically, the Board in that remand set 
forth directions in paragraph number five (5) on page (6) to 
the effect that if the veteran has not consented to a 
videoconference hearing, then he must be scheduled for a 
hearing before a member of the Board sitting at the RO as the 
RO indicated it would do in an April 10, 1997, letter to the 
veteran.  

The Board would emphasize that not only is the right to a 
hearing set forth in 38 C.F.R. § 3.103 (1998), but a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  It constitutes 
error on the part of the Board to fail to insure compliance 
with directions set forth in a prior remand.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998). 

Accordingly, this case is REMANDED for the following actions:

Unless it is determined (and documented 
for the claims file) that the veteran has 
either withdrawn his Board hearing 
request or that he wishes to testify by 
means of a videoconference Board hearing 
in lieu of a live Board hearing, then he 
should be scheduled for a personal 
hearing before a member of the Board 
sitting at the RO.  The veteran and his 
representative should be furnished notice 
of the date, time and place of any such 
hearing, and such notice shall be 
documented in the claims file. 

The purpose of this remand is to afford the veteran an 
opportunity to appear for the requested hearing. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



